


Exhibit 10.19

 

AMENDED AND RESTATED PLEDGE AGREEMENT

 

This Amended and Restated Pledge Agreement (the “Agreement”) is dated as of
September 27, 2002, by and among FTD, Inc. (f/k/a IOS Brands Corporation), a
Delaware corporation (the “Parent”), Florists’ Transworld Delivery, Inc., a
Michigan corporation (the “Borrower”), and the other parties executing this
Agreement under the heading “Pledgors” (the Parent, the Borrower and such other
parties, along with any parties who execute and deliver to the Agent (as defined
below) an agreement substantially in the form attached hereto as Schedule F
being hereinafter referred to collectively as the “Pledgors” and individually as
a “Pledgor”), each with its mailing address at 3113 Woodcreek Drive, Downers
Grove, Illinois 60515, and Harris Trust and Savings Bank, an Illinois banking
corporation (“HTSB”), with its mailing address at 111 West Monroe Street,
Chicago, Illinois 60603, acting as administrative agent hereunder for the
Secured Creditors hereinafter identified and defined (HTSB acting as such
administrative agent and any successor or successors to HTSB acting in such
capacity being hereinafter referred to as the “Agent”).

 

PRELIMINARY STATEMENTS

 

A.                                   The Borrower, the other Pledgors (other
than FTD.COM Inc. and Renaissance Greeting Cards, Inc.) and HTSB, individually
and as Agent, have entered into a Credit Agreement dated as of September 27,
2001 (such Credit Agreement, as the same may be amended or modified from time to
time, including amendments and restatements thereof in its entirety, being
hereinafter referred to as the “Prior Credit Agreement”), pursuant to which HTSB
and other banks and financial institutions and letter of credit issuers from
time to time party to the Credit Agreement (HTSB, in its individual capacity,
and such other banks and financial institutions being hereinafter referred to
collectively as the “Lenders” and individually as a “Lender” and such letter of
credit issuers being hereinafter referred to collectively as the “L/C Issuers”
and individually as an “L/C Issuer”) have agreed, subject to certain terms and
conditions, to extend credit and make certain other financial accommodations
available to the Borrower (the Agent, the Lenders and the L/C Issuers, together
with any affiliates of the Lenders party to the Hedging Agreements referred to
below, being hereinafter referred to collectively as the “Secured Creditors” and
individually as a “Secured Creditor”).

 

B.                                     The Borrower and the other Pledgors
(other than FTD.COM Inc.) are currently party to a Pledge Agreement dated as of
September 27, 2001, with HTSB, individually and as agent for the lenders party
to the Prior Credit Agreement (the “Prior Pledge Agreement”), pursuant to which
the Borrower and such other subsidiaries have granted liens on certain personal
property as collateral security for the indebtedness, obligations, and
liabilities of the Borrower owing to such lenders under the Prior Credit
Agreement.

 

C.                                     Concurrently herewith, HTSB and the other
lenders party to the Prior Credit Agreement are refinancing all indebtedness,
obligations, and liabilities owed to such lenders by the Borrower under the
Prior Credit Agreement (the “Prior Obligations”).

 

--------------------------------------------------------------------------------


 

D.                                    The Borrower, the other Pledgors and HTSB,
individually and as Agent, have also entered into an Amended and Restated Credit
Agreement dated of even date herewith (such Credit Agreement, as the same may be
amended or modified from time to time, including amendments and restatements
thereof in its entirety, being hereinafter referred to as the “Credit
Agreement”) pursuant to which HTSB and other lenders which from time to time
become party thereto (Harris and such other lenders which from time to time
become party thereto being hereinafter referred to collectively as the “Lenders”
and individually as a “Lender”) have agreed to modify the terms and conditions
applicable to the Prior Obligations and to provide for credit and financial
accommodations to be made available to the Borrower thereunder, all subject to
the terms and conditions therein set forth.

 

E.                                      The Borrower and the other Pledgors may
from time to time enter into one or more Hedging Agreements (as such term is
defined in the Credit Agreement) with respect to, among other things, interest
rate exchange, swap, cap, collar, floor, or other similar agreements and one or
more foreign currency contracts, currency swap contracts or other similar
agreements with one or more of the Lenders party to the Credit Agreement, or
their affiliates, for the purpose of hedging or otherwise protecting against
interest rate and foreign currency exposure.

 

F.                                      As a condition to extending credit to
the Borrower under the Credit Agreement or entering into any Hedging Agreements,
the Secured Creditors have required, among other things, that each Pledgor grant
to the Agent for the benefit of the Secured Creditors a lien on and security
interest in the personal property of such Pledgor described herein subject to
the terms and conditions hereof.

 

G.                                     The Parent owns, directly or indirectly,
equity interests in each of the other Pledgors and the Parent and the Borrower
each provide the other Pledgors with financial, management, administrative, and
technical support which enables such Pledgors to conduct their businesses in an
orderly and efficient manner in the ordinary course.

 

H.                                    Each Pledgor will benefit, directly or
indirectly, from credit and other financial accommodations extended by the
Secured Creditors to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, receipt whereof is hereby
acknowledged, the parties hereto hereby agree as follows:

 

Section 1.                                          Terms Defined in Credit
Agreement.  All capitalized terms used herein without definition shall have the
same meanings herein as such terms have in the Credit Agreement.  The term
“Pledgor” and “Pledgors” as used herein shall mean and include the Pledgors
collectively and also each individually, with all grants, representations,
warranties and covenants of and by the Pledgors, or any of them, herein
contained to constitute joint and several grants, representations, warranties
and covenants of and by the Pledgors; provided, however, that unless the context
in which the same is used shall otherwise require, any grant, representation,
warranty or covenant contained herein related to the Collateral shall be made by
each Pledgor only with respect to the Collateral owned by it or represented by
such Pledgor as owned by it.

 

2

--------------------------------------------------------------------------------


 

Section 2.                                          Grant of Security Interest
in the Collateral.  Each Pledgor hereby grants to the Agent for the benefit of
the Secured Creditors a lien on and security interest in, and acknowledges and
agrees that the Agent has and shall continue to have for the benefit of the
Secured Creditors a continuing lien on and security interest in, any and all
right, title and interest of each Pledgor in certain equity interests of each of
its direct Subsidiaries as set forth below, whether now owned or existing or
hereafter created, acquired or arising, and in whatever form, including the
following:

 

(a)                                  Stock Collateral.  (i) All shares of the
capital stock of each Subsidiary which is a corporation owned or held directly
by such Pledgor, whether now owned or hereafter formed or acquired (those shares
delivered to and deposited with the Agent on or prior to the date hereof being
listed and described on Schedule A attached hereto), and all substitutions and
additions to such shares (herein, the “Pledged Securities”), provided that, in
the case of a lien and security interest on the capital stock of a company
incorporated or otherwise organized outside of the United States of America or
any State or territory thereof (herein a “Foreign Company”), if any such grant
of lien would amount to more than 65% of the total combined voting stock of any
such Foreign Company, then such lien and security interest shall be limited to a
lien and security interest on the shares of capital stock representing 65% of
the total combined voting stock of such Foreign Company if granting a lien and
security interest in more than such 65% ownership interest would cause material
adverse tax consequences to the Parent, and such voting stock of any Foreign
Company not required to be pledged hereunder shall not be included in the
definition of “Pledged Securities”, (ii) all dividends, distributions and sums
distributable or payable from, upon or in respect of the Pledged Securities, and
(iii) all other rights and privileges incident to the Pledged Securities (all of
the foregoing being hereinafter referred to collectively as the “Stock
Collateral”);

 

(b)                                 Partnership Interest Collateral.  (i) All
partnership or other equity interests in each Subsidiary which is a partnership
(whether general or limited) owned or held directly by such Pledgor, whether now
owned or hereafter formed or acquired (each of such equity interests existing on
the date hereof being listed and identified on Schedule B attached hereto) (such
partnerships being hereinafter referred to collectively as the “Partnerships”
and individually as a “Partnership”), (ii) any and all payments and
distributions of whatever kind or character, whether in cash or other property,
at any time made, owing or payable to such Pledgor in respect of or on account
of its present or hereafter acquired interests in each Partnership, whether due
or to become due and whether representing profits, distributions pursuant to
complete or partial liquidation or dissolution of any such Partnership,
distributions representing the complete or partial redemption of such Pledgor’s
interest in any such Partnership or the complete or partial withdrawal of such
Pledgor from any such Partnership, repayment of capital contributions, payment
of management fees or commissions, or otherwise, and the right to receive,
receipt for, use and enjoy all such payments and distributions, and (iii) all
other rights and privileges incident to such Pledgor’s interest in each
Partnership (all of the foregoing being hereinafter collectively called the
“Partnership Interest Collateral”);

 

3

--------------------------------------------------------------------------------


 

(c)                                  LLC Collateral.  (i) All membership or
other equity interests in each Subsidiary which is a limited liability company
owned or held directly by such Pledgor, whether now owned or hereafter formed or
acquired (each of such equity interests existing on the date hereof being listed
and identified on Schedule C attached hereto) (such limited liability companies
being hereinafter referred to collectively as the “LLCs” and individually as a
“LLC”), (ii) any and all payments and distributions of whatever kind or
character, whether in cash or other property, at any time made, owing or payable
to such Pledgor in respect of or on account of its present or hereafter acquired
interests in each LLC, whether due or to become due and whether representing
profits, distributions pursuant to complete or partial liquidation or
dissolution of any such LLC, distributions representing the complete or partial
redemption of such Pledgor’s interest in such LLC or the complete or partial
withdrawal of such Pledgor from any such LLC, repayment of capital
contributions, payment of management fees or commissions, or otherwise, and the
right to receive, receipt for, use and enjoy all such payments and
distributions, and (iii) all other rights and privileges incident to such
Pledgor’s interest in each LLC (all of the foregoing being hereinafter referred
to as the “LLC Collateral”); and

 

(d)                                 Proceeds.  All proceeds of the foregoing;

 

all of the foregoing being herein sometimes referred to as the “Collateral”. 
All terms which are used in this Agreement which are defined in the Uniform
Commercial Code of the State of Illinois as in effect from time to time (“UCC”)
shall have the same meanings herein as such terms are defined in the UCC, unless
this Agreement shall otherwise specifically provide.

 

Section 3.                                          Obligations Secured.  This
Agreement is made and given to secure, and shall secure, the prompt payment and
performance when due of (a) any and all indebtedness, obligations and
liabilities of the Pledgors, and of any of them individually, to the Secured
Creditors, and to any of them individually, under or in connection with or
evidenced by the Credit Agreement or any other Loan Document, including, without
limitation, all obligations evidenced by the Notes of the Borrower heretofore or
hereafter issued under the Credit Agreement, all obligations of the Borrower to
reimburse the Secured Creditors for the amount of all drawings on all Letters of
Credit issued pursuant to the Credit Agreement and all other obligations of the
Borrower under all Applications therefor, all obligations of the Pledgors, and
of any of them individually, arising under or in connection with or otherwise
evidenced by Hedging Agreements with any one or more of the Secured Creditors,
and all obligations of the Pledgors, and of any of them individually, arising
under any guaranty issued by it relating to the foregoing or any part thereof,
in each case whether now existing or hereafter arising (and whether arising
before or after the filing of a petition in bankruptcy and including all
interest accrued after the petition date), due or to become due, direct or
indirect, absolute or contingent, and howsoever evidenced, held or acquired and
(b) any and all expenses and charges, legal or otherwise, suffered or incurred
by the Secured Creditors, and any of them individually, in collecting or
enforcing any of such indebtedness, obligations and liabilities or in realizing
on or protecting or preserving any security therefor, including, without
limitation, the lien and security interest granted hereby (all of the
indebtedness, obligations, liabilities, expenses and charges described above
being hereinafter referred to as the “Obligations”).  Notwithstanding anything
in this Agreement to the contrary, the right of recovery against any Pledgor
under this Agreement (other than the Parent

 

4

--------------------------------------------------------------------------------


 

and the Borrower to which this limitation shall not apply) shall not exceed
$1.00 less than the lowest amount which would render such Pledgor’s obligations
under this Agreement void or voidable under applicable law, including fraudulent
conveyance law.

 

Section 4.                                          Covenants, Agreements,
Representations and Warranties.  Each Pledgor hereby covenants and agrees with,
and represents and warrants to, the Secured Creditors that:

 

(a)                                  Each Pledgor is duly organized and validly
existing in good standing under the laws of the state of its organization.  Each
Pledgor’s legal name, state of organization, chief executive office and
organizational identification number (if any) are correctly set forth on
Schedule D to this Agreement.  No Pledgor shall change its legal name or chief
executive office without giving 30 days’ prior written notice of its intent to
do so to the Agent (provided in all cases such chief executive office shall be
within the United States of America).  No Pledgor shall change its state of
organization without the Agent’s prior written consent.  Each Pledgor is and
shall be the sole and lawful legal, record and beneficial owner of its
Collateral, and has full right, power, and authority to enter into this
Agreement and to perform each and all of the matters and things herein provided
for.  The execution and delivery of this Agreement, and the observance and
performance of each of the matters and things herein set forth, will not
(i) contravene or constitute a default under any provision of law or any
judgment, injunction, order, or decree binding upon any Pledgor or any provision
of any Pledgor’s organizational documents or any covenant, indenture, or
agreement of or affecting any Pledgor or any of its property or (ii) result in
the creation or imposition of any lien or encumbrance on any property of any
Pledgor except for the lien and security interest granted to the Agent
hereunder.  No Pledgor shall, without the Agent’s prior written consent, sell,
assign, or otherwise dispose of the Collateral or any interest therein, except
to the extent permitted by Section 8.10 of the Credit Agreement.

 

(b)                                 The Collateral, and every part thereof, is
and shall be free and clear of all security interests, liens, rights, claims,
attachments, levies and encumbrances of every kind, nature and description and
whether voluntary or involuntary, except for the security interest of the Agent
hereunder and for other Liens permitted by Section 8.8 of the Credit Agreement. 
Each Pledgor shall warrant and defend the Collateral against any claims and
demands of all persons at any time claiming the same or any interest in the
Collateral adverse to any Secured Creditor.

 

(c)                                  Each Pledgor agrees to execute and deliver
to the Agent such further agreements, assignments, instruments and documents and
to do all such other things as the Agent may deem necessary, reasonable or
appropriate to assure the Agent its lien and security interest hereunder,
including such assignments, acknowledgments (including acknowledgments of
collateral assignment in the form attached hereto as Schedule E), stock powers,
financing statements, instruments and documents as the Agent may from time to
time require in order to comply with the UCC.  Each Pledgor hereby agrees that a
carbon, photographic or other reproduction of this Agreement or any such
financing statement is sufficient for filing as a financing statement by the
Agent without prior notice thereof to such Pledgor wherever the Agent in its
discretion desires to file the

 

5

--------------------------------------------------------------------------------


 

same.  Each Pledgor hereby authorizes the Agent to file any and all financing
statements covering Collateral or any part thereof as the Agent may require. 
Each Pledgor hereby authorizes the Agent to order lien searches from time to
time as the Agent reasonably determines are necessary or advisable to protect
the perfection and priority of its security interest in the Collateral against
any Pledgor and the Collateral, and the Pledgors shall promptly reimburse the
Agent for all reasonable costs and expenses incurred in connection with such
lien searches.  In the event for any reason the law of any jurisdiction other
than Illinois becomes or is applicable to the Collateral or any part thereof, or
to any of the Obligations, each Pledgor agrees to execute and deliver all such
agreements, assignments, instruments and documents and to do all such other
things as the Agent in its discretion deems necessary or appropriate to
preserve, protect and enforce the lien and security interest of the Agent under
the law of such other jurisdiction.

 

(d)                                 Each Pledgor shall promptly notify the Agent
of any Stock Collateral, Partnership Interest Collateral and LLC Collateral
acquired or maintained by it after the date hereof and not listed on Schedule A,
Schedule B, or Schedule C hereof, and shall submit to the Agent a supplement to
the relevant Schedule reflecting the additional Collateral subject to this
Agreement (provided a Pledgor’s failure to do so shall not impair the Agent’s
security interest therein).

 

(e)                                  Except as disclosed on the relevant
Schedule, none of the Collateral constitutes margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System).

 

(f)                                    If any Pledgor fails to perform when due
any of the agreements and covenants herein contained, the Agent may, at its
option and upon prior notice to such Debtor (unless the Agent reasonably
determines that payment or performance without such notice is necessary to
protect, preserve or perfect its interests in the relevant Collateral), perform
the same and in so doing may expend such sums as the Agent reasonably deems
advisable in the performance thereof, including, without limitation, the payment
of any taxes, liens and encumbrances, expenditures made in defending against any
adverse claim, and all other expenditures which the Agent may be compelled to
make by operation of law or which Agent may make by agreement or otherwise for
the protection of the security hereof.  All such sums and amounts so expended
shall be repayable by the Pledgors upon demand, shall constitute additional
Obligations secured hereunder and shall bear interest from the date said amounts
are expended at the rate per annum (computed on the basis of a year of 365 or
366 days, as the case may be, for the actual number of days elapsed) determined
by adding 2% to the Base Rate from time to time in effect plus the Applicable
Margin for Base Rate Loans under the Revolving Credit, with any change in such
rate per annum as so determined by reason of a change in such Base Rate to be
effective on the date of such change in said Base Rate (such rate per annum as
so determined being hereinafter referred to as the “Default Rate”).  No such
performance of any covenant or agreement by the Agent on behalf of such Pledgor,
and no such advancement or expenditure therefor, shall relieve such Pledgor of
any default under the terms of this Agreement or in any way obligate any Secured
Creditor to take any further or future action with respect thereto.  The Agent,
in making any payment

 

6

--------------------------------------------------------------------------------


 

hereby authorized, may do so according to any bill, statement or estimate
procured from the appropriate public office or holder of the claim to be
discharged without inquiry into the accuracy of such bill, statement or
estimate, or into the validity of any tax assessment, sale, forfeiture, tax lien
or title or claim.  The Agent, in performing any act hereunder, shall be the
sole judge of whether the relevant Pledgor is required to perform the same under
the terms of this Agreement.  The Agent is hereby authorized to charge any
account of any Pledgor maintained with any Secured Creditor for the amount of
such sums and amounts so expended.

 

Section 5.                                          Special Provisions Re: Stock
Collateral.

 

(a)                                  Each Pledgor has the right to vote the
Pledged Securities and there are no restrictions upon the voting rights
associated with, or the transfer of, any of the Pledged Securities, except as
provided by federal, state and local and, with respect to Foreign Companies,
foreign laws applicable to the sale of securities generally and the terms of
this Agreement.

 

(b)                                 The certificates for all shares of the
Pledged Securities shall be delivered by the relevant Pledgor to the Agent duly
endorsed in blank for transfer or accompanied by an appropriate assignment or
assignments or an appropriate undated stock power or powers, in every case
sufficient to transfer title thereto.  The Agent may, at any time after the
occurrence of an Event of Default, cause to be transferred into its name or into
the name of its nominee or nominees any and all of the Pledged Securities.  The
Agent shall at all times have the right to exchange the certificates
representing the Pledged Securities for certificates of smaller or larger
denominations.

 

(c)                                  The Pledged Securities have been validly
issued and, except as described on Schedule A, are fully paid and
non-assessable.  Except as set forth on Schedule A, there are no outstanding
commitments or other obligations of the issuers of any of the Pledged Securities
to issue, and no options, warrants or other rights of any individual or entity
to acquire, any share of any class or series of capital stock of such issuers. 
The Pledged Securities listed and described on Schedule A attached hereto
constitute the percentage of the issued and outstanding capital stock of each
series and class of the issuers thereof as set forth thereon owned by the
relevant Pledgor.  Each Pledgor further agrees that in the event any such issuer
shall issue any additional capital stock of any series or class (whether or not
entitled to vote) to such Pledgor or otherwise on account of its ownership
interest therein, subject to the limitations set forth in Section 2(a) above,
such Pledgor will forthwith pledge and deposit hereunder, or cause to be pledged
and deposited hereunder, all such additional shares of such capital stock.

 

7

--------------------------------------------------------------------------------


 

Section 6.                                          Special Provisions Re:
Partnership Interest Collateral and LLC Collateral.

 

(a)                                  Each Pledgor represents and warrants to,
and agrees with, the Secured Creditors as follows:

 

(i)                                     each Partnership is a valid and existing
entity of the type listed on Schedule B and is duly organized and existing under
applicable law; and each LLC is duly organized and existing under applicable
law;

 

(ii)                                  the Partnership Interest Collateral listed
and described on Schedule B attached hereto constitutes the percentage of the
equity interest in each Partnership set forth thereon owned by the relevant
Pledgor; and the LLC Collateral listed and described on Schedule C attached
hereto constitutes the percentage of the equity interest in each LLC set forth
thereon owned by the relevant Pledgor; and

 

(iii)                               the copies of the partnership agreements of
each Partnership and the articles of association and operating agreements of
each LLC (each such agreement being hereinafter referred to as “Organizational
Agreement”) heretofore delivered to the Agent are true and correct copies
thereof and have not been amended or modified in any respect.

 

(b)                                 Each Pledgor agrees that it shall not,
without the prior written consent of the Agent, agree to any amendment or
modification to any of the Organizational Agreements which would in any manner
materially adversely affect or impair the Partnership Interest Collateral or LLC
Collateral or reduce or dilute the rights of such Pledgor with respect to any
Partnership or LLC, any of such done without such prior written consent to be
null and void.  The Pledgors shall promptly send to the Agent copies of all
notices and communications with respect to each Partnership and each LLC
alleging the existence of a default by any Pledgor in the performance of any of
its obligations under any Organizational Agreement.  Each Pledgor agrees that it
will promptly notify the Agent of any litigation which is reasonably likely to
have a Material Adverse Effect or is reasonably likely to materially and
adversely affect a Partnership or a LLC or any of their respective properties
and of any material adverse change in the operations, business properties,
assets or conditions, financial or otherwise, of any Partnership or any LLC. 
Each Pledgor shall perform when due all of its obligations under each
Organizational Agreement.  In the event any Pledgor fails to pay or perform any
obligation arising under any Organizational Agreement or otherwise related to
any Partnership or any LLC, the Agent may, but need not, pay or perform such
obligation at the expense and for the account of the Pledgors and all funds
expended for such purposes shall constitute Obligations secured hereby which the
Pledgors promise to pay to the Agent together with interest thereon at the
Default Rate.

 

(c)                                  The certificates, if any, at any time
evidencing any Pledgor’s interest in any Partnership or LLC shall be delivered
to the Agent duly endorsed in blank for transfer or accompanied by an
appropriate assignment or assignments or an appropriate

 

8

--------------------------------------------------------------------------------


 

undated stock power or powers, in every case sufficient to transfer title
thereto.  The Agent may, at any time after the occurrence of an Event of
Default, cause to be transferred into its name or the name of its nominee or
nominees, any and all of such Collateral.  The Agent shall at all times have the
right to exchange the certificates representing such Collateral for certificates
of smaller or larger denominations.

 

(d)                                 Each Pledgor has the right to vote its
interest in each Partnership and LLC (except as set forth herein) and there are
no restrictions upon the voting rights associated with, or the transfer of, any
of the Partnership Interest Collateral or LLC Collateral, except as provided by
federal, state and local laws applicable to the sale of securities generally,
the terms of any Organizational Agreement under which such person is organized
and the terms of this Agreement.

 

(e)                                  Except as set forth on Schedule C, there
are no outstanding commitments or other obligations of any LLC to issue, and no
options, warrants or other rights of any individual or entity to acquire, any
interest in such LLC.

 

Section 7.                                          Voting Rights and
Dividends.  So long as no Event of Default hereunder has occurred and is
continuing and thereafter until notified by the Agent pursuant to Section 9(b)
hereof:

 

(a)                                  Each Pledgor shall be entitled to exercise
all voting and/or consensual powers pertaining to the Collateral of such
Pledgor, or any part thereof, for all purposes not inconsistent with the terms
of this Agreement or any other document evidencing or otherwise relating to any
of the Obligations.

 

(b)                                 Each Pledgor shall be entitled to receive
and retain all dividends and distributions in respect of the Collateral which
are paid in cash of whatsoever nature; provided, however, that such dividends
and distributions representing:

 

(i)                                     stock or liquidating dividends or a
distribution or return of capital upon or in respect of the Pledged Securities
or any part thereof or resulting from a split-up, revision or reclassification
of the Pledged Securities or any part thereof or received in addition to, in
substitution of or in exchange for the Pledged Securities or any part thereof as
a result of a merger, consolidation or otherwise; or

 

(ii)                                  distributions in complete or partial
liquidation of any Partnership or LLC or the interest of such Pledgor therein;

 

in each case, shall be paid, delivered or transferred, as appropriate, directly
to the Agent immediately upon the receipt thereof by such Pledgor and may, in
the case of cash, be applied by the Agent to the Obligations in accordance with
the terms of the Credit Agreement, whether or not the same may then be due or
otherwise adequately secured and shall, in the case of all other property,
together with any cash received by the Agent and not applied as aforesaid, be
held by the Agent pursuant hereto as part of the

 

9

--------------------------------------------------------------------------------


 

Collateral pledged under and subject to the terms of this Agreement.  If an
Event of Default shall have occurred and be continuing, all dividends and
distributions received by the Agent and then held by it pursuant to this
Section 7(b)(ii) as part of the Collateral will be applied as provided in
Section 10 hereof.

 

(c)                                  In order to permit each Pledgor to exercise
such voting and/or consensual powers which it is entitled to exercise under
subsection (a) above and to receive such distributions which such Pledgor is
entitled to receive and retain under subsection (b) above, the Agent will, if
necessary, upon the written request of such Pledgor, from time to time execute
and deliver to such Pledgor appropriate proxies and dividend orders.

 

Section 8.                                          Power of Attorney.  Each
Pledgor hereby appoints the Agent, its nominee, or any other person whom the
Agent may designate as such Pledgor’s attorney-in-fact, with full power and
authority upon the occurrence and during the continuation of any Event of
Default to ask, demand, collect, receive, receipt for, sue for, compound and
give acquittance for any and all sums or properties which may be or become due,
payable or distributable in respect of the Collateral or any part thereof, with
full power to settle, adjust or compromise any claim thereunder or therefor as
fully as such Pledgor could itself do, to endorse or sign the Pledgor’s name on
any assignments, stock powers, or other instruments of transfer and on any
checks, notes, acceptances, money orders, drafts, and any other forms of payment
or security that may come into the Agent’s possession and on all documents of
satisfaction, discharge or receipt required or requested in connection
therewith, and, in its discretion, to file any claim or take any other action or
proceeding, either in its own name or in the name of such Pledgor, or otherwise,
which the Agent deems necessary or appropriate to collect or otherwise realize
upon all or any part of the Collateral, or effect a transfer thereof, or which
may be necessary or appropriate to protect and preserve the right, title and
interest of the Agent in and to such Collateral and the security intended to be
afforded hereby.  Each Pledgor hereby ratifies and approves all acts of any such
attorney and agrees that neither the Agent nor any such attorney will be liable
for any such acts or omissions nor for any error of judgment or mistake of fact
or law other than such person’s gross negligence or willful misconduct.  The
Agent may file one or more financing statements disclosing its security interest
in all or any part of the Collateral without any Pledgor’s signature appearing
thereon, and each Pledgor also hereby grants the Agent a power of attorney to
execute any such financing statements, and any amendments or supplements
thereto, to preserve the perfection and priority of the security interests
granted or purported to be granted hereby on behalf of such Pledgor without
notice thereof to such Pledgor.  The foregoing powers of attorney, being coupled
with an interest, are irrevocable until the Obligations have been fully
satisfied and all commitments of the Lenders to extend credit to or for the
account of the Borrower under the Credit Agreement have expired or otherwise
terminated.

 

Section 9.                                          Defaults and Remedies. 
(a) The occurrence of any event or the existence of any condition which is
specified as an “Event of Default” under the Credit Agreement shall constitute
an “Event of Default” hereunder.

 

(b)                                 Upon the occurrence and during the
continuation of any Event of Default, all rights of the Pledgors to receive and
retain the distributions which they are entitled to receive and retain pursuant
to Section 7(b) hereof shall, at the option of the Agent cease and thereupon
become

 

10

--------------------------------------------------------------------------------


 

vested in the Agent which, in addition to all other rights provided herein or by
law, shall then be entitled solely and exclusively to receive and retain the
distributions which the Pledgors would otherwise have been authorized to retain
pursuant to Section 7(b) hereof and all rights of the Pledgors to exercise the
voting and/or consensual powers which they are entitled to exercise pursuant to
Section 7(a) hereof shall, at the option of the Agent, cease and thereupon
become vested in the Agent which, in addition to all other rights provided
herein or by law, shall then be entitled solely and exclusively to exercise all
voting and other consensual powers pertaining to the Collateral and to exercise
any and all rights of conversion, exchange or subscription and any other rights,
privileges or options pertaining thereto as if the Agent were the absolute owner
thereof including, without limitation, the right to exchange, at its discretion,
the Collateral or any part thereof upon the merger, consolidation,
reorganization, recapitalization or other readjustment of the respective issuer
thereof or upon the exercise by or on behalf of any such issuer or the Agent of
any right, privilege or option pertaining to the Collateral or any part thereof
and, in connection therewith, to deposit and deliver the Collateral or any part
thereof with any committee, depositary, transfer agent, registrar or other
designated agency upon such terms and conditions as the Agent may determine.  In
the event the Agent in good faith believes any of the Collateral constitutes
restricted securities within the meaning of any applicable securities law, any
disposition thereof in compliance with such laws shall not render the
disposition commercially unreasonable.

 

(c)                                  Upon the occurrence and during the
continuation of any Event of Default, the Agent shall have, in addition to all
other rights provided herein or by law, the rights and remedies of a secured
party under the UCC in all relevant jurisdictions, and further the Agent may,
without demand and, to the extent permitted by applicable law, without
advertisement, notice, hearing or process of law to the extent permitted by
applicable law, all of which each Pledgor hereby waives to the extent permitted
by applicable law, at any time or times, sell and deliver any or all of the
Collateral held by or for it at public or private sale, at any securities
exchange or broker’s board or at any of the Agent’s offices or elsewhere, for
cash, upon credit or otherwise, at such prices and upon such terms as the Agent
deems advisable, in its sole discretion.  In the exercise of any such remedies,
the Agent may sell the Collateral as a unit even though the sales price thereof
may be in excess of the amount remaining unpaid on the Obligations.  Also, if
less than all the Collateral is sold, the Agent shall have no duty to marshal or
apportion the part of the Collateral so sold as between the Pledgors, or any of
them, but may sell and deliver any or all of the Collateral without regard to
which of the Pledgors are the owners thereof.  In addition to all other sums due
any Secured Creditor hereunder, each Pledgor shall pay the Secured Creditors all
costs and expenses incurred by the Secured Creditors, including reasonable
attorneys’ fees and court costs, in obtaining, liquidating or enforcing payment
of Collateral or the Obligations or in the prosecution or defense of any action
or proceeding by or against any Secured Creditor or any Pledgor concerning any
matter arising out of or connected with this Agreement or the Collateral or the
Obligations including, without limitation, any of the foregoing arising in,
arising under or related to a case under the United States Bankruptcy Code (or
any successor statute).  Any requirement of reasonable notice shall be met if
such notice is personally served on or mailed, postage prepaid, to the Pledgors
in accordance with Section 14(b) hereof at least 10 days before the time of sale
or other event giving rise to the requirement of such notice; provided, however,
no notification need be given to a Pledgor if such Pledgor has signed, after an
Event of Default has occurred, a statement renouncing any right to notification
of sale or other intended

 

11

--------------------------------------------------------------------------------


 

disposition.  The Agent shall not be obligated to make any sale or other
disposition of the Collateral regardless of notice having been given.  Any
Secured Creditor may be the purchaser at any such sale.  Each Pledgor hereby
waives all of its rights of redemption from any such sale to the extent
permitted by applicable law.  The Agent may postpone or cause the postponement
of the sale of all or any portion of the Collateral by announcement at the time
and place of such sale, and such sale may, without further notice, be made at
the time and place to which the sale was postponed or the Agent may further
postpone such sale by announcement made at such time and place.  The Agent may
sell or otherwise dispose of the Collateral without giving any warranties as to
the Collateral or any part thereof, including disclaimers of any warranties of
title or the like, and each Pledgor acknowledges and agrees that the absence of
such warranties shall not render the disposition commercially unreasonable.

 

Each Pledgor agrees that if any part of the Collateral is sold at any public or
private sale, the Agent may elect to sell only to a buyer who will give further
assurances, satisfactory in form and substance to the Agent, respecting
compliance with the requirements of the Federal Securities Act of 1933, as
amended, and applicable state securities laws, and a sale subject to such
condition shall be deemed commercially reasonable.

 

Each Pledgor further agrees that in any sale of any part of the Collateral, the
Agent is hereby authorized to comply with any limitation or restriction in
connection with such sale as it may be advised by counsel is necessary in order
to avoid any violation of applicable law (including, without limitation,
compliance with such procedures as may restrict the number of prospective
bidders and purchasers and/or further restrict such prospective bidders or
purchasers to persons who will represent and agree that they are purchasing for
their own account for investment and not with a view to the distribution or
resale of such Collateral ), or in order to obtain any required approval of the
sale or of the Purchaser by any governmental regulatory authority or official,
and each Pledgor further agrees that such compliance shall not result in such
sale being considered or deemed not to have been made in a commercially
reasonable manner, nor shall the Agent be liable or accountable to any Pledgor
for any discount allowed by reason of the fact that such collateral is sold in
compliance with any such limitation or restriction.

 

(d)                                 In the event the Agent shall sell or
otherwise dispose of all or any part of the Partnership Interest Collateral or
LLC Collateral, each Pledgor hereby grants the purchaser of such portion of the
Partnership Interest Collateral or LLC Collateral to the fullest extent of its
capacity, the ability (but not the obligation) to become a partner or member in
the relevant Partnership or LLC, as the case may be (subject to the approval of
the relevant Partnership or LLC, as the case may be, in the exercise of its
discretion in accordance with its Organizational Agreement and subject to any
requirements of applicable law), in the place and stead of such Pledgor.  To
exercise such right, the purchaser shall give written notice to the relevant
Partnership or LLC, as the case may be, of its election to become a partner or
member in such Partnership or LLC.  Following such election and giving of
consent by all necessary partners or members of the relevant Partnership or LLC
as to the purchaser becoming a partner or member,

 

12

--------------------------------------------------------------------------------


 

the purchaser shall have the right and powers and be subject to the liabilities
of a partner or member under the relevant Organizational Agreement and the
partnership or limited liability company act governing the Partnership or LLC.

 

(e)                                  Upon the occurrence and during the
continuation of any Event of Default, in addition to all other rights provided
herein or by law, the Agent shall have the right to cause all or any part of the
Partnership Interest Collateral or LLC Collateral of any of the Pledgors in any
one or more of the Partnerships or LLCs to be redeemed and to cause a
withdrawal, in whole or in part, of any Pledgor from any Partnership or LLC or
any of its interest therein.

 

(f)                                    The powers conferred upon the Agent
hereunder are solely to protect its interest in the Collateral and shall not
impose on it any duties to exercise such powers.  The Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession or control if the Collateral is accorded treatment
substantially equivalent to that which the Agent accords its own property,
consisting of similar types securities, it being understood, however, that the
Agent shall have no responsibility for (i) ascertaining or taking any action
with respect to calls, conversions, exchanges, maturities, tenders or other
matters relating to any Collateral, whether or not the Agent has or is deemed to
have knowledge of such matters, (ii) taking any necessary steps to preserve
rights against any parties with respect to any Collateral, or (iii) initiating
any action to protect the Collateral or any part thereof against the possibility
of a decline in market value.  This Agreement constitutes an assignment of
rights only and not an assignment of any duties or obligations of the Pledgors
in any way related to the Collateral, and the Agent shall have no duty or
obligation to discharge any such duty or obligation.  By its acceptance hereof,
the Agent does not undertake to perform or discharge and shall not be
responsible or liable for the performance or discharge of any such duties or
responsibilities and shall not in any event become a “Substituted Limited
Partner”  or words of like import (as defined in the relevant Organizational
Agreement) in the relevant Partnership.  Neither any Secured Creditor, nor any
party acting as attorney for any Secured Creditor, shall be liable hereunder for
any acts or omissions or for any error of judgment or mistake of fact or law
other than such person’s gross negligence or willful misconduct.

 

(g)                                 Failure by the Agent to exercise any right,
remedy or option under this Agreement or any other agreement between any Pledgor
and the Agent or provided by law, or delay by the Agent in exercising the same,
shall not operate as a waiver; and no waiver shall be effective unless it is in
writing, signed by the party against whom such waiver is sought to be enforced
and then only to the extent specifically stated.  The rights and remedies of the
Secured Creditors under this Agreement shall be cumulative and not exclusive of
any other right or remedy which the any Secured Creditor may have.  For purposes
of this Agreement, an Event of Default shall be construed as continuing after
its occurrence until the same is waived in writing by the Agent.

 

Section 10.                                   Application of Proceeds.  The
proceeds and avails of the Collateral at any time received by the Agent upon the
occurrence and during the continuation of any Event of Default shall, when
received by the Agent in cash or its equivalent, be applied by the Agent in
reduction of, or held as collateral security for, the Obligations in accordance
with the terms of the Credit Agreement.  The Pledgors shall remain liable to the
Secured Creditors for any deficiency.  Any surplus remaining after the full
payment and satisfaction of the Obligations shall be returned

 

13

--------------------------------------------------------------------------------


 

to the Borrower, as agent for Pledgors, or to whomsoever the Agent reasonably
determines is lawfully entitled thereto.

 

Section 11.                                   Continuing Agreement.  This
Agreement shall be a continuing agreement in every respect and shall remain in
full force and effect until all of the Obligations, both for principal and
interest, have been fully paid and satisfied and the commitments of the Secured
Creditors to extend credit to or for the account of the Borrower under the
Credit Agreement shall have expired or otherwise terminated.  Upon such
termination of this Agreement, the Agent shall, upon the request and at the
expense of the Pledgors, forthwith release all its liens and security interests
hereunder.

 

Section 12.                                   The Agent.  In acting under or by
virtue of this Agreement, the Agent shall be entitled to all the rights,
authority, privileges, and immunities provided in the Credit Agreement, all of
which provisions of said Credit Agreement (including, without limitation,
Section 11 thereof) are incorporated by reference herein with the same force and
effect as if set forth herein in their entirety.  The Agent hereby disclaims any
representation or warranty to the other Secured Creditors or any other holders
of the Obligations concerning the perfection of the liens and security interests
granted hereunder or in the value of the Collateral.

 

Section 13.                                   Primary Security; Obligations
Absolute.  The lien and security herein created and provided for stand as direct
and primary security for the Obligations of the Borrower arising under or
otherwise relating to the Credit Agreement as well as for the other Obligations
secured hereby.  No application of any sums received by the Agent in respect of
the Collateral or any disposition thereof to the reduction of the Obligations or
any portion thereof shall in any manner entitle any Pledgor to any right, title
or interest in or to the Obligations or any collateral security therefor,
whether by subrogation or otherwise, unless and until all Obligations have been
fully paid and satisfied and all commitments to extend credit to or for the
account of the Borrower under the Credit Agreement have expired or otherwise
terminated.  Each Pledgor acknowledges and agrees that the lien and security
hereby created and provided for are absolute and unconditional and shall not in
any manner be affected or impaired by any acts or omissions whatsoever of any
Secured Creditor or any other holder of any of the Obligations, and without
limiting the generality of the foregoing, the lien and security hereof shall not
be impaired by any acceptance by any Secured Creditor or any other holder of any
of the Obligations of any other security for or guarantors upon any Obligations
or by any failure, neglect or omission on the part of any Secured Creditor or
any other holder of any of the Obligations to realize upon or protect any of the
Obligations or any collateral security therefor.  The lien and security hereof
shall not in any manner be impaired or affected by (and the Secured Creditors,
without notice to anyone, are hereby authorized to make from time to time) any
sale, pledge, surrender, compromise, settlement, release, renewal, extension,
indulgence, alteration, substitution, exchange, change in, modification or
disposition of any of the Obligations, or of any collateral security therefor,
or of any guaranty thereof, or of any instrument or agreement setting forth the
terms and conditions pertaining to any of the foregoing.  The Secured Creditors
may at their discretion at any time grant credit to the Borrower without notice
to the other Pledgors in such amounts and on such terms as the Secured Creditors
may elect without in any manner impairing the lien and security hereby created
and provided for.  In order to realize hereon and to exercise the rights granted
the Secured Creditors hereunder and under applicable law, there shall be no
obligation on the part of

 

14

--------------------------------------------------------------------------------


 

any Secured Creditor or any other holder of any of the Obligations at any time
to first resort for payment to the Borrower or any other Pledgor or to any
guaranty of the Obligations or any portion thereof or to resort to any other
collateral security, property, liens or any other rights or remedies whatsoever,
and the Secured Creditors shall have the right to enforce this Agreement as
against any Pledgor or any of its Collateral irrespective of whether or not
other proceedings or steps seeking resort to or realization upon or from any of
the foregoing are pending.

 

Section 14.                                   Miscellaneous.  (a)  This
Agreement cannot be changed or terminated orally.  This Agreement shall create a
continuing lien on and security interest in the Collateral and shall be binding
upon each Pledgor, its successors and permitted assigns, and shall inure,
together with the rights and remedies of the Secured Creditors hereunder, to the
benefit of the Secured Creditors, and their successors and assigns; provided,
however, that no Pledgor may assign its rights or delegate its duties hereunder
without the Agent’s prior written consent.  Without limiting the generality of
the foregoing, and subject to the provisions of the Credit Agreement, any Lender
may assign or otherwise transfer any indebtedness held by it secured by this
Agreement to any other person, and such other person shall thereupon become
vested with all the benefits in respect thereof granted to such Lender herein or
otherwise.

 

(b)                                 All notices and other communications
provided for hereunder shall be given in the manner provided in and otherwise in
accordance with the terms of Section 13.8 of the Credit Agreement, provided that
any notice to a Pledgor other than the Borrower shall be sent in care of the
Borrower in the same manner as notices to the Borrower under the Credit
Agreement.

 

(c)                                  No Lender shall have the right to institute
any suit, action or proceeding in equity or at law for the foreclosure or other
realization upon any Collateral subject to this Agreement or for the execution
of any trust or power hereof or for the appointment of a receiver, or for the
enforcement of any other remedy under or upon this Agreement; it being
understood and intended that no one or more of the Lenders shall have any right
in any manner whatsoever to affect, disturb or prejudice the lien and security
interest of this Agreement by its or their action or to enforce any right
hereunder, and that all proceedings at law or in equity shall be instituted, had
and maintained by the Agent in the manner herein provided for the benefit of the
Secured Creditors.

 

(d)                                 In the event that any provision hereof shall
be deemed to be invalid or unenforceable by reason of the operation of any law
or by reason of the interpretation placed thereon by any court, this Agreement
shall be construed as not containing such provision, but only as to such
jurisdictions where such law or interpretation is operative, and the invalidity
or unenforceability of such provision shall not affect the validity of any
remaining provision hereof, and any and all other provisions hereof which are
otherwise lawful and valid shall remain in full force and effect.  Without
limiting the generality of the foregoing, in the event that this Agreement shall
be deemed to be invalid or otherwise unenforceable with respect to any Pledgor,
such invalidity or unenforceability shall not affect the validity of this
Agreement with respect to the other Pledgors.

 

(e)                                  In the event the Secured Creditors shall at
any time in their discretion permit a substitution of Pledgors hereunder or a
party shall wish to become a Pledgor hereunder, such

 

15

--------------------------------------------------------------------------------


 

substituted or additional Pledgor shall, upon executing an agreement in the form
attached hereto as Schedule F, become a party hereto and be bound by all the
terms and conditions hereof to the same extent as though such Pledgor had
originally executed this Agreement and, in the case of a substitution, in lieu
of the Pledgor being replaced.  Any such agreement shall contain information as
to such Pledgor necessary to update Schedules A, B, C and D with respect to it. 
No such substitution shall be effective absent the written consent of the Agent
nor shall it in any manner affect the obligations of the other Pledgors
hereunder.

 

(f)                                    This Agreement may be executed in any
number of counterparts and by different parties hereto on separate counterpart
signature pages, each constituting an original, but all together one and the
same instrument.  Each Pledgor acknowledges that this Agreement is and shall be
effective upon its execution and delivery by such Pledgor to the Agent, and it
shall not be necessary for the Agent to execute this Agreement or any other
acceptance hereof or otherwise to signify or express its acceptance hereof.

 

(g)                                 This Agreement shall be deemed to have been
made in the State of Illinois and shall be governed by, and construed in
accordance with, the laws of the State of Illinois.  The headings in this
Agreement are for convenience of reference only and shall not limit or otherwise
affect the meaning of any provision hereof.

 

(h)                                 Each Pledgor hereby submits to the
non-exclusive jurisdiction of the United States District Court for the Northern
District of Illinois and of any Illinois state court sitting in the City of
Chicago, Illinois for purposes of all legal proceedings arising out of or
relating to this Agreement or the transactions contemplated hereby.  Each
Pledgor irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient form.  Each Pledgor
and, by accepting the benefits of this Agreement, each Secured Creditor hereby
irrevocably waives any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.

 

(i)                                     Termination; Release.  At such time as
the Commitments are terminated, all Letters of Credit have expired or have been
cash collateralized and the principal and interest on the Notes and all other
Obligations of the Parent, the Borrower or any Subsidiary under the Credit
Agreement and the other Loan Documents, including without limitation all Hedging
Liability, shall have been paid in full, this Agreement shall terminate (except
for provisions that by their terms survive such termination).  Upon such
termination, the Agent, at the expense of the Pledgors, shall take such actions
as are appropriate and reasonably requested by the Pledgors in connection
therewith to evidence such termination.  Upon any disposition of Collateral by
any Pledgor permitted under the Credit Agreement, such Collateral shall be sold
or otherwise disposed of free and clear of the Lien created by the Collateral
Documents and the obligations of this Agreement and the Agent, at the expense of
the Pledgors, shall take such actions as are appropriate and reasonably
requested by the Pledgors in connection therewith.

 

16

--------------------------------------------------------------------------------


 

[SIGNATURE PAGES TO FOLLOW]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Pledgor has caused this Agreement to be duly executed
and delivered as of the date first above written.

 

 

“Pledgors”

 

 

 

Florists’ Transworld Delivery, Inc.

 

 

 

 

 

By

/S/ CARRIE A. WOLFE

 

 

Name

Carrie A. Wolfe

 

 

Title

CFO, Treasurer

 

 

 

 

 

 

 

FTD, Inc.

 

 

 

 

 

 

By

/S/ CARRIE A. WOLFE

 

 

Name

Carrie A. Wolfe

 

 

Title

CFO, Treasurer

 

 

 

 

 

 

 

 

Value Network Service, Inc.

 

 

 

 

 

 

By

/S/ CARRIE A. WOLFE

 

 

Name

Carrie A. Wolfe

 

 

Title

CFO, Treasurer

 

 

 

 

 

 

 

 

FTD Holdings, Incorporated

 

 

 

 

 

 

By

/S/ CARRIE A. WOLFE

 

 

Name

Carrie A. Wolfe

 

 

Title

CFO, Treasurer

 

 

 

 

 

 

 

 

By

/S/ JON R. BURNEY

 

 

Name

Jon R. Burney

 

 

Title

Secretary

 

18

--------------------------------------------------------------------------------


 

 

FTD International Corporation

 

 

 

 

 

 

 

By

/S/ CARRIE A. WOLFE

 

 

Name

Carrie A. Wolfe

 

 

Title

CFO, Treasurer

 

 

 

 

 

 

 

 

Renaissance Greeting Cards, Inc.

 

 

 

 

 

 

By

/S/ CARRIE A. WOLFE

 

 

Name

Carrie A. Wolfe

 

 

Title

CFO, Treasurer

 

 

 

 

 

 

 

 

FTD.COM Inc.

 

 

 

 

 

 

By

/S/ CARRIE A. WOLFE

 

 

Name

Carrie A. Wolfe

 

 

Title

CFO, Treasurer

 

 

Acknowledged and agreed to in Chicago, Illinois as of the date first above
written.

 

 

 

HARRIS TRUST AND SAVINGS BANK, as Agent

 

 

 

 

 

 

By

/S/ KIRBY M. LAW

 

 

Name

Kirby M. Law

 

 

Title

Vice President

 

19

--------------------------------------------------------------------------------


 

SCHEDULE A TO PLEDGE AGREEMENT

 

 


THE PLEDGED SECURITIES

 

NAME OF PLEDGOR

 

NAME OF ISSUER

 

JURISDICTION OF
INCORPORATION

 

NO. OF
SHARES

 

CERTIFICATE NO.

 

PERCENTAGE
OF ISSUER’S
STOCK

 

FTD, Inc.

 

Florists’ Transworld Delivery, Inc.

 

Michigan

 

100

 

#1

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Value Network Service, Inc.

 

Delaware

 

100

 

#1

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FTD International Corporation

 

Delaware

 

1,000

 

#2

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

Florists’ Transworld Delivery, Inc.

 

FTD Holdings, Incorporated

 

Delaware

 

3,000

 

#1 (1 share)
#2 (2,999 shares)

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FTD.COM Inc.

 

Delaware

 

1000

 

#C-1

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Florists’ Transworld Delivery Association of Canada Limited

 

Ontario

 

9.75

 

#2

 

65

%

 

 

Interflora, Inc.

 

Michigan

 

500

 

#1

 

33

1/3%

 

 

 

 

 

 

 

 

 

 

 

 

Value Network Service, Inc.

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FTD Holdings, Incorporated

 

Renaissance Greeting Cards, Inc.

 

Maine

 

800

 

#1 (1 share)
#2 (799 shares)

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

FTD International Corporation

 

Florists’ Transworld Delivery de Mexico, S. de R.L. de C.V.

 

Mexico, Federal District

 

1,950
MXP

 

N/A

 

65

%

 

 

 

 

 

 

 

 

 

 

 

 

Renaissance Greeting Cards, Inc.

 

None

 

 

 

 

 

 

 

 

 

FTD.COM Inc.

 

None

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE B TO PLEDGE AGREEMENT

 

 


PARTNERSHIP INTEREST COLLATERAL

 

NAME OF PLEDGOR

 

NAME OF
PARTNERSHIP

 

TYPE OF
ORGANIZATION

 

JURISDICTION OF
ORGANIZATION

 

PERCENTAGE OF
OWNERSHIP

 

FTD, Inc.

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Florists’ Transworld Delivery, Inc.

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Value Network Service, Inc.

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FTD Holdings, Incorporated

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FTD International Corporation

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Renaissance Greeting Cards, Inc.

 

None

 

 

 

 

 

 

 

FTD.COM Inc.

 

None

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE C TO PLEDGE AGREEMENT

 

 


LLC COLLATERAL

 

NAME OF PLEDGOR

 

NAME OF LLC

 

JURISDICTION OF
INCORPORATION

 

PERCENTAGE OF EQUITY
INTEREST OWNED BY
PLEDGOR

 

FTD, Inc.

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

Florists’ Transworld Delivery, Inc.

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

Value Network Service, Inc.

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

FTD Holdings, Incorporated

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

FTD International Corporation

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

Renaissance Greeting Cards, Inc.

 

None

 

 

 

 

 

FTD.COM Inc.

 

None

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE D TO PLEDGE AGREEMENT

 

ORGANIZATIONAL INFORMATION

 

NAME OF PLEDGOR

 

STATE OF
ORGANIZATION

 

ORGANIZATION NO.
(IF ANY)

 

CHIEF EXECUTIVE OFFICE

 

 

 

 

 

 

 

Florists’ Transworld Delivery, Inc.

 

Michigan

 

195-978

 

3113 Woodcreek Drive
Downers Grove, IL 60515

 

 

 

 

 

 

 

FTD, Inc.

 

Delaware

 

2328319

 

3113 Woodcreek Drive
Downers Grove, IL 60515

 

 

 

 

 

 

 

Value Network Service, Inc.

 

Delaware

 

3070831

 

3113 Woodcreek Drive
Downers Grove, IL 60515

 

 

 

 

 

 

 

FTD Holdings, Incorporated

 

Delaware

 

2291883

 

3113 Woodcreek Drive
Downers Grove, IL 60515

 

 

 

 

 

 

 

FTD International Corporation

 

Delaware

 

3160529

 

3113 Woodcreek Drive
Downers Grove, IL 60515

 

 

 

 

 

 

 

Renaissance Greeting Cards, Inc.

 

Maine

 

19930532D

 

3113 Woodcreek Drive
Downers Grove, IL 60515

 

 

 

 

 

 

 

FTD.COM Inc.

 

Delaware

 

3020976

 

3113 Woodcreek Drive
Downers Grove, IL  60515

 

--------------------------------------------------------------------------------


 

SCHEDULE E TO PLEDGE AGREEMENT

 

ACKNOWLEDGMENT TO COLLATERAL ASSIGNMENT

 

                     , 20   

 

 

 

 

 

Attention:

 

Ladies and Gentlemen:

 

                                                       (“Pledgor”) is a party to
that certain Amended and Restated Pledge Agreement dated as of September  27,
2002 (the “Pledge Agreement”) in favor of Harris Trust and Savings Bank (the
“Agent”), a copy of which you have received.  Pursuant to the Pledge Agreement,
Pledgor assigned its equity interests in                                      
(the “Partnership/LLC”) as collateral security for, among other things,
indebtedness and obligations of Florists’ Transworld Delivery, Inc. (the
“Borrower”) now or from time to time owing pursuant to that certain Amended and
Restated Credit Agreement dated as of September 27, 2002 (such Amended and
Restated Credit Agreement as the same may be amended, modified or restated from
time to time being hereinafter referred to as the “Credit Agreement”) among the
Borrower, the Borrower’s affiliates party thereto as guarantors, the Agent, and
various other lenders party thereto.

 

We ask you, by accepting this letter below on behalf of the Partnership/LLC and
as its general partner/manager, to confirm the following:

 

1.                                       Pledgor is a partner/member in the
Partnership/LLC.

 

2.                                       You consent to the collateral
assignment of Pledgor’s interest in the Partnership/LLC to the Agent,
notwithstanding anything to the contrary contained in the Partnership
Agreement/Limited Liability Company Articles of Association and Operating
Agreement.  This letter will serve to evidence the consent to this collateral
assignment from the Partnership/LLC and its general partner/manager.

 

3.                                       All parties required by the terms of
the Partnership Agreement/Limited Liability Company Articles of Association and
Operating Agreement to approve the collateral assignment made by the Pledge
Agreement have done so, and the interest of the Agent by virtue of that
assignment has been reflected on the books and records of the Partnership/LLC.

 

--------------------------------------------------------------------------------


 

4.                                       The Partnership/LLC has been formed
under the Partnership Agreement dated as of                        ,
          /the Articles of Association dated                        ,
          , and the Operating Agreement dated as of                        ,
           (the “Organizational Documents”), and the Organizational Documents
have not subsequently been modified or amended and continue in full force and
effect.  The Organizational Documents shall not be amended without the consent
of the Agent.  The Agent  agrees with the Partnership/LLC that the Agent will
not unreasonably withhold its consent to modifications or amendments to the
Organizational Documents which do not adversely affect the interests of the
Secured Creditors identified and defined in the Pledge Agreement.

 

5.                                       All payments and distributions due and
to become due to Pledgor pursuant to the Organizational Documents shall continue
to be paid directly to such Pledgor, unless and until the Agent notifies the
Partnership/LLC in writing to do otherwise.  If the Agent so notifies the
Partnership/LLC, the Partnership/LLC will immediately cease making such payments
and distributions to the Pledgor and will as soon as possible, but in any event
within 5 days after receiving such notice, remit all such payments and
distributions directly to the Agent at 111 West Monroe Street, Chicago, Illinois
60603.

 

6.                                       By virtue of the Pledge Agreement, the
Agent has the right, upon the occurrence and during the continuation of any
Event of Default under the Credit Agreement, at its option to exercise Pledgor’s
right (if any) to withdraw all or any part of such Pledgor’s interest in the
Partnership/LLC by so notifying the Partnership/LLC in writing no less than
10 days prior to the proposed withdrawal date.  All payments and distributions
due or to become due under the Organizational Documents to the Pledgor as a
result of such withdrawal shall be remitted directly to the Agent as stated
above.  If given at all, the notice provided pursuant to this paragraph may (but
need not) be given concurrently with any notice provided pursuant to the
immediately preceding paragraph.

 

7.                                       The Pledgor agrees that any such
payment to the Agent  shall be a good receipt and acquittance as against it —
that is to say, the Partnership/LLC should make the payment directly to the
Agent and in so doing, the Partnership/LLC discharges any liability to such
Pledgor for that payment.

 

8.                                       The terms of the Pledge Agreement
prohibit Pledgor from making any transfer of its interest in the Partnership/LLC
without the Agent’s prior written consent.  You agree not to honor any such
transfer of Pledgor’s interest without the Agent’s prior written consent.

 

2

--------------------------------------------------------------------------------


 

The agreements in this letter shall be modified only in a writing signed by the
Agent, the Pledgor and the Partnership/LLC.  We acknowledge that the
Partnership/LLC shall be entitled to assume that the Pledge Agreement continues
in full force and effect unless and until the Partnership/LLC receives actual
written notice of a termination of same from the Agent.

 

 

 

Very truly yours,

 

 

 

[Pledgor]

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

 

 

 

 

 

HARRIS TRUST AND SAVINGS BANK, as Agent

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

The undersigned, both as the general partner/manager of the Partnership/LLC and
on behalf of the Partnership/LLC, join in this letter to evidence their
acknowledgment and agreement to the same.

 

 

 

[Partnership/LLC]

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

 

 

 

[General Partner/Manager of
Partnership]

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

3

--------------------------------------------------------------------------------


 

SCHEDULE F TO PLEDGE AGREEMENT

 

ASSUMPTION AND SUPPLEMENTAL PLEDGE AGREEMENT

 

 

THIS AGREEMENT dated as of this           day of                         , 20   
from [new Pledgor], a                          corporation/partnership/limited
liability company (the “New Pledgor”), to Harris Trust and Savings Bank (“HTSB”)
as administrative agent for the Secured Creditors (defined in the Pledge
Agreement hereinafter identified and defined) (HTSB acting as such
administrative agent and any successor or successors to HTSB in such capacity
being hereinafter referred to as the “Agent”);

 

PRELIMINARY STATEMENTS

 

A.                                   Florists’ Transworld Delivery, Inc. (the
“Borrower”) and certain other Pledgors have executed and delivered to the Agent
that certain Amended and Restated Pledge Agreement dated as of September 27,
2002 (such Amended and Restated Pledge Agreement, as the same may from time to
time be modified or amended, including supplements thereto which add additional
parties as Pledgors thereunder, being hereinafter referred to as the “Pledge
Agreement”) pursuant to which such parties (the “Existing Pledgors”) have
granted to the Agent for the benefit of the Secured Creditors a lien on and
security interest in the Existing Pledgors’ Collateral (as such term is defined
in the Pledge Agreement) to secure the Obligations (as such term is defined in
the Pledge Agreement).

 

B.                                     The New Pledgor benefits, directly and
indirectly, from credit and other financial accommodations extended by the
Secured Creditors to the Borrower.

 

NOW, THEREFORE, FOR VALUE RECEIVED, and in consideration of advances made or to
be made, or credit accommodations given or to be given, to the Borrower by the
Secured Creditors from time to time, the New Pledgor hereby agrees as follows:

 

1.                                       The New Pledgor acknowledges and agrees
that it shall become a “Pledgor” party to the Pledge Agreement effective upon
the date the New Pledgor’s execution of this Agreement and the delivery of this
Agreement to the Agent, and that upon such execution and delivery, all
references in the Pledge Agreement to the terms “Pledgor” or “Pledgors” shall be
deemed to include the New Pledgor.  Without limiting the generality of the
foregoing, the New Pledgor hereby repeats and reaffirms all grants (including
the grant of a lien and security interest), covenants, agreements,
representations and warranties contained in the Pledge Agreement as amended
hereby, each and all of which are and shall remain applicable to the Collateral
from time to time owned by the New Pledgor or in which the New Pledgor from time
to time has any rights.  Without limiting the foregoing, in order to secure
payment of the Obligations, whether now existing or hereafter arising, the New
Pledgor does hereby grant to the Agent for the benefit of the Secured Creditors,
and hereby agrees that the Agent has and shall continue to have for the benefit
of the Secured Creditors a continuing security interest in, among other things,
all of the New Pledgor’s Collateral (as such term is defined in the Pledge
Agreement) described in Section 2 of the Pledge Agreement, each and all of such
granting clauses being incorporated

 

--------------------------------------------------------------------------------


 

herein by reference with the same force and effect as if set forth in their
entirety except that all references in such clauses to the Existing Pledgors or
any of them shall be deemed to include references to the New Pledgor.  Nothing
contained herein shall in any manner impair the priority of the liens and
security interests heretofore granted in favor of the Agent under the Pledge
Agreement.

 

2.                                       The following information shall be
added to Schedules A, B and/or C and to Schedule D to the Pledge Agreement, as
applicable:

 

SCHEDULE A
THE PLEDGED SECURITIES

 

NAME AND
LOCATION OF
PLEDGOR

 

NAME OF
ISSUER

 

JURISDICTION OF
INCORPORATION

 

NO. OF
SHARES

 

CLASS

 

CERTIFICATE
NO.

 

PERCENTAGE
OF ISSUER’S
STOCK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OR

 

SCHEDULE B
PARTNERSHIP INTEREST COLLATERAL

 

NAME AND LOCATION OF
PLEDGOR

 

NAME OF
PARTNERSHIP

 

TYPE OF
ORGANIZATION

 

JURISDICTION OF
ORGANIZATION

 

PERCENT OF
OWNERSHIP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OR

 

SCHEDULE C
LLC COLLATERAL

 

NAME AND LOCATION OF
PLEDGOR

 

NAME OF LLC

 

JURISDICTION OF
ORGANIZATION

 

PERCENTAGE OF
EQUITY INTEREST
OWNED BY PLEDGOR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

AND

 

SCHEDULE D
ORGANIZATIONAL INFORMATION

 

NAME OF PLEDGOR

 

STATE OF
ORGANIZATION

 

ORGANIZATION NO.
(IF ANY)

 

CHIEF EXECUTIVE
OFFICE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.                                       The New Pledgor hereby acknowledges and
agrees that the Obligations are secured by all of the Collateral according to,
and otherwise on and subject to, the terms and conditions of the Pledge
Agreement to the same extent and with the same force and effect as if the New
Pledgor had originally been one of the Existing Pledgors under the Pledge
Agreement and had originally executed the same as such an Existing Pledgor.

 

4.                                       All capitalized terms used in this
Agreement without definition shall have the same meaning herein as such terms
have in the Pledge Agreement, except that any reference to the term “Pledgor” or
“Pledgors” and any provision of the Pledge Agreement providing meaning to such
term shall be deemed a reference to the Existing Pledgors and the New Pledgor. 
Except as specifically modified hereby, all of the terms and conditions of the
Pledge Agreement shall stand and remain unchanged and in full force and effect.

 

5.                                       The New Pledgor agrees to execute and
deliver such further instruments and documents and do such further acts and
things as the Agent may deem necessary or proper to carry out more effectively
the purposes of this Agreement.

 

6.                                       No reference to this Agreement need be
made in the Pledge Agreement or in any other document or instrument making
reference to the Pledge Agreement, any reference to the Pledge Agreement in any
of such to be deemed a reference to the Pledge Agreement as modified hereby.

 

7.                                       This Agreement shall be governed by and
construed in accordance with the State of Illinois (without regard to principles
of conflicts of law).

 

 

 

[NEW PLEDGOR]

 

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

3

--------------------------------------------------------------------------------


 

Acknowledged and agreed to as of the date first above written.

 

 

 

HARRIS TRUST AND SAVINGS BANK, as Agent

 

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

4

--------------------------------------------------------------------------------
